Filed
                                                                                              Washington State
                                                                                              Court of Appeals
                                                                                               Division Two

                                                                                              October 27, 2020




     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 In the Matter of the Personal Restraint of:                            No. 52627-1-II

 AARON WALLACE TROTTER,
                                                                  UNPUBLISHED OPINION
                                 Petitioner.



         LEE, C.J. — In this personal restraint petition (PRP), Aaron W. Trotter seeks to have his

second degree assault with a firearm conviction vacated. Trotter argues that (1) the trial court

erred by transferring his CrR 7.8 motion to this court as a PRP, (2) his re-trial on second degree

assault with a firearm (count II) after he was acquitted of second degree assault by strangulation

(count I) in his first trial violated double jeopardy, (3) the jury’s failure to reach a verdict on second

degree assault with a firearm (count II) at the first trial was an implied acquittal barring re-

prosecution of that charge, and (4) the State was barred by collateral estoppel from trying Trotter

again for assaulting Shantell Zimmerman after the jury acquitted him of assaulting Zimmerman at

the first trial.

         We hold that (1) the trial court did not err by transferring Trotter’s CrR 7.8 motion to this

court as a PRP, (2) double jeopardy was not violated when Trotter was re-tried on the second

degree assault with a firearm charge after Trotter was acquitted of second degree assault by

strangulation in the first trial, (3) the jury’s failure to reach a verdict on second degree assault with

a firearm (count II) at the first trial was not an implied acquittal barring re-prosecution of that
No. 52627-1-II


charge, and (4) the State was not barred by collateral estoppel from trying Trotter again for second

degree assault with a firearm after the jury acquitted him of committing second degree assault by

strangulation at the first trial. Accordingly, we deny Trotter’s PRP.

                                               FACTS

         On May 31, 2015, Shantell Zimmerman went to Trotter’s house for a barbecue. Trotter

punched Zimmerman several times, put his arm around Zimmerman’s neck, and hit Zimmerman

on the back and the head with the butt of a rifle.

         On June 9, 2015, the State charged Trotter by information with two counts of assault.

Count I was for second degree assault by strangulation,1 domestic violence. Count II was for

second degree assault with a firearm,2 domestic violence with a firearm enhancement. Trotter was

tried three times.

A.       JURY TRIALS

         1.     First Trial

         At the first trial, Zimmerman testified as follows. She began dating Trotter two years prior

to trial. On May 31, 2015, Zimmerman went to Trotter’s house for a barbecue. Trotter and

Zimmerman drank alcohol from around 1 pm or 2 pm until dinner time. Zimmerman also smoked

marijuana.

         Zimmerman and Trotter were getting along until Trotter began calling her names.

Zimmerman told him to stop, but Trotter did not. Then, while they were in the kitchen, Trotter




1
    RCW 9A.36.021(1)(g).
2
    RCW 9A.36.021(1)(c), RCW 9.94A.825, and RCW 9.94A.533(3).


                                                     2
No. 52627-1-II


started punching Zimmerman all over her body, including her face. When Trotter would not stop,

Zimmerman ran into the bedroom, but Trotter followed her.

       In the bedroom, Trotter started punching her again when she was on the bed. Zimmerman

tried to get up, but Trotter grabbed her and put her in a chokehold. Zimmerman attempted to get

her head out of the chokehold, and Trotter let go. Zimmerman fell down on the bed. Trotter then

grabbed his AR-15 assault rifle from behind the door and bashed her in the back a couple of times

and then once in the back of the head with the butt of the gun. Zimmerman ran to the bathroom,

and Trotter did not follow her there. Zimmerman took a picture of all the blood in her hair and

tried to clean herself up. Zimmerman then went to sleep in the bed, and Trotter left her alone.

       Trotter testified that he and Zimmerman had dated for about a year and a half. Zimmerman

was at Trotter’s residence on May 31, 2015. Zimmerman arrived around 3 or 4 in the afternoon.

Both Zimmerman and Trotter consumed alcohol and smoked marijuana, and Zimmerman became

intoxicated.

       After Zimmerman became intoxicated, Trotter asked her to leave, and she refused.

Zimmerman finally walked out the door, and Trotter locked it behind her. Trotter testified that

“[Zimmerman] turned around and jimmied my door lock open. And as soon as I seen that, I ran

to my bedroom, I closed my door and I locked my door to separate us. I didn’t want the incident

to happen.” Verified Report of Proceedings (VRP) (Aug. 14, 2015) at 151. Zimmerman rammed

down the bedroom door with her body. After Zimmerman broke down the door, Trotter grabbed

his shotgun from behind the door and defended himself. Trotter had an AR-15 that was also behind

the door, but he never picked it up. After Zimmerman pushed down the door, Trotter tried to push

her out, but that did not work. Then Trotter used his shotgun and tried to push her out with the



                                                3
No. 52627-1-II


butt stock. Zimmerman’s back was towards Trotter because she had used her back to push down

the door. The butt of the shotgun hit Zimmerman’s back. Trotter did not strike Zimmerman’s

head. Zimmerman charged toward him. Trotter put his arm around Zimmerman’s neck and tried

to tow her out of the house. Trotter testified:

                She swats the shotgun out of my hands and hits the ground and at that point
        I pull her around straight and I push her, trying to get her out of my house, and she
        runs straight into a wall and then she hits the ground, and I obtained my shotgun
        and then I yell for my brother.

VRP (Aug. 14, 2015) at 158-59. Trotter told Zimmerman to leave, but she refused. Zimmerman

went to the bathroom, took a picture, and then passed out in Trotter’s bed. Trotter put his guns in

the safe and went to sleep. Zimmerman left the next morning.

        At the close of evidence, the trial court gave the jury its instructions, stating, in relevant

part:

                                      INSTRUCTION NO. 5

               A separate crime is charged in each count. You must decide each count
        separately. Your verdict on one count should not control your verdict on the other
        count.

Clerk’s Papers (CP) at 17 (boldface omitted).

                                      INSTRUCTION NO. 6

               A person commits the crime of assault in the second degree when he assaults
        another with a deadly weapon or assaults another by strangulation.

CP at 18 (boldface omitted).

                                      INSTRUCTION NO. 9

               To convict the defendant of the crime of assault in the second degree as
        charged in count I, each of the following elements of the crime must be proved
        beyond a reasonable doubt:



                                                  4
No. 52627-1-II



            (1) That on or about May 31, 2015, the defendant assaulted Shantell
       Zimmerman by strangulation; and

              (2) That this act occurred in the State of Washington.

CP at 21 (boldface omitted).

                                     INSTRUCTION NO. 10

              “Strangulation” means to compress a person’s neck, thereby obstructing the
       person’s blood flow or ability to breathe, or doing so with the intent to obstruct the
       person’s blood flow or ability to breathe.

CP at 22 (boldface omitted).

                                     INSTRUCTION NO. 11

              It is a defense to a charge of Assault that the force used was lawful as
       defined in this instruction.

               The use of force upon or toward the person of another is lawful when used
       by a person who reasonably believes that he is about to be injured in preventing or
       attempting to prevent an offense against the person, and when the force is not more
       than is necessary.

               The use of force upon or toward the person of another is lawful when used
       in preventing or attempting to prevent a malicious trespass or other malicious
       interference with real or personal property lawfully in that person’s possession, and
       when the force is not more than necessary.

              The person using the force may employ such force and means as a
       reasonably prudent person would use under the same or similar conditions as they
       appeared to the person, taking into consideration all of the facts and circumstances
       known to the person at the time of and prior to the incident.

               The State has the burden of proving beyond a reasonable doubt that the force
       used by the defendant was not lawful. If you find that the State has not proved the
       absence of this defense beyond a reasonable doubt, it will be your duty to return a
       verdict of not guilty as to this charge.

CP at 23 (boldface omitted).




                                                 5
No. 52627-1-II


                                     INSTRUCTION NO. 15

              To convict the defendant of the crime of assault in the second degree as
       charged in count II, each of the following elements of the crime must be proved
       beyond a reasonable doubt:

            (1) That on or about May 31, 2015, the defendant assaulted Shantell
       Zimmerman with a deadly weapon; and

               (2) That this act occurred in the State of Washington.

CP at 27 (boldface omitted).

                                     INSTRUCTION NO. 16

       A firearm, whether loaded or unloaded, is a deadly weapon.

CP at 28 (boldface omitted).

       During deliberations, the jury informed the trial court that they had a verdict for count I,

but they were hung as to count II. The trial court stated to the jury:

               I’ve called you back into the courtroom to find out whether you have a
       reasonable probability of reaching a verdict. First, a word of caution. Because you
       are in the process of deliberating, it is essential that you give no indication about
       how the deliberations are going. You must not make any remark here in the
       courtroom that may adversely affect the rights of either party or may in any way
       disclose your opinion of this case or the opinions of other members of the jury.

               ....

                . . . I’m going to ask your presiding juror if there’s a reasonable probability
       of the jury reaching a verdict within a reasonable time. The presiding juror must
       restrict his answer to yes or no when I ask this question and must not say anything
       else.

               ....

              . . . So what I’m going to ask just focusing on Count II. Is there a reasonable
       probability of the jury reaching a verdict within a reasonable time as to Count II?




                                                  6
No. 52627-1-II


VRP (Aug. 14, 2015) at 300-01. The presiding juror answered, “No.” VRP (Aug. 14, 2015) at

301.

       The jury returned verdicts, finding Trotter not guilty of second degree assault by

strangulation (count I) and leaving the verdict form blank for second degree assault with a firearm

(count II). The trial court declared a mistrial as to second degree assault with a firearm (count II).

       2.      Second Trial

       Trotter was retried on the charge of second degree assault with a firearm. Trotter’s second

trial ended in a mistrial after a lay witness gave expert testimony.

       3.      Third Trial

       Trotter was tried a third time on the charge of second degree assault with a firearm. At this

third trial, Zimmerman testified that on May 31, 2015, both she and Trotter were drinking vodka

and using marijuana. Trotter started calling her names. Then Trotter hit her in the face and told

her to leave. Zimmerman drove down to the river behind his house. Trotter, intoxicated, followed

Zimmerman down to the river with his gun strapped to him. Zimmerman and Trotter went back

to Trotter’s house. At the house, Trotter began punching Zimmerman when they were in the

kitchen. This occurred for a few minutes. Zimmerman ran into the bedroom and onto the bed to

try to get away from Trotter, but he followed her and kept hitting her. Zimmerman tried to get off

the bed, but Trotter grabbed her in a chokehold with his arm. When Trotter let go, Zimmerman

fell back onto the bed. Trotter turned around, grabbed his AR-15 from behind the door, and began

hitting her in the back and the back of her head with the butt of the gun. Trotter then stopped

hitting her and left the room.




                                                  7
No. 52627-1-II


       Trotter testified that Zimmerman was at his residence for a barbecue on May 31, 2015.

Trotter and Zimmerman both consumed vodka that Zimmerman had brought. Zimmerman became

intoxicated about one or two hours after she arrived. Trotter left his home to bring a newspaper

clipping to his grandmother’s home, which was about 200 yards away. Zimmerman was not upset.

When Trotter returned, Zimmerman was gone. Trotter went for a walk in the woods behind his

house. There, Trotter encountered Zimmerman, who was crying and hyper. Trotter had one of his

two AR-15s with him in the woods. He normally carried his rifle in the woods because there are

cougars and bears. When Zimmerman saw Trotter she wanted to go back to the house and started

walking back to her car. Zimmerman went to her vehicle and drove away. Trotter walked back to

his house.

       When Trotter arrived at his house, Zimmerman’s vehicle was there, and Zimmerman was

inside taking shots of vodka. Trotter put his rifle in his bedroom and had a few shots with her.

Zimmerman was upset that Trotter had gone to his grandmother’s house. Trotter asked her to

leave multiple times. Then Trotter started the barbecue and ate his meal. Zimmerman was still

nagging him and picking on him. Trotter asked her to leave again.

       Zimmerman left, and Trotter locked the door. Zimmerman broke in and entered the house

again. Trotter went into his bedroom and locked the door. Zimmerman began pounding on the

bedroom door and screaming at Trotter. Trotter was afraid that Zimmerman would burst through

the door, grab a gun, and kill him. Zimmerman did break the door. Trotter grabbed his shotgun

from behind the door and tried to defend himself. Trotter struck Zimmerman in the back with his

shotgun in an attempt to get her out of the bedroom. Trotter then put his arm around Zimmerman

and tried to tow her outside, but she kept fighting with him. Trotter was able to get Zimmerman



                                               8
No. 52627-1-II


outside the bedroom and into the hallway. Zimmerman swatted the shotgun out of Trotter’s hand

while he had his arm around her. Trotter was able to get ahold of the shotgun again. Trotter

pushed Zimmerman, and she hit the wall and fell to the ground crying. Trotter then tried to get

Zimmerman out again but was not successful. When Zimmerman stopped fighting, Trotter put his

guns in his gun safe. After that, Zimmerman went to sleep in Trotter’s bed.

        At the close of evidence, the trial court gave the jury its instructions, stating, in relevant

part:

                                      INSTRUCTION NO. 8

               A firearm, whether loaded or unloaded, is a deadly weapon.

CP at 49 (boldface omitted).

                                      INSTRUCTION NO. 10

               To convict the defendant of the crime of assault in the second degree as
        charged, each of the following elements of the crime must be proved beyond a
        reasonable doubt:

             (1) That on or about May 31, 2015, the defendant assaulted Shantell
        Zimmerman with a deadly weapon; and

               (2) That this act occurred in the State of Washington.

CP at 51 (boldface omitted).

        The jury found Trotter guilty of second degree assault with a firearm. The jury found that

Trotter and Zimmerman were members of the same family or household and that Trotter was

armed with a firearm at the time of the commission of the crime. Trotter was sentenced to 39

months of confinement.




                                                  9
No. 52627-1-II


       Division I of this court affirmed Trotter’s conviction.3 The case was mandated on January

26, 2018.4

       On July 11, 2018, Trotter filed a Petition for Writ of Habeas Corpus, arguing that he was

unlawfully restrained because he was “put TWICE in jeopardy for the same offense in which

petitioner was found NOT GUILTY by a jury of his peers.” CP at 77 (boldface omitted). On the

same day, Trotter filed a Motion to Vacate Judgment and Sentence Pursuant to CrR 7.8(b)(3)(4)(5)

and RAP 7.2(e), also arguing that his constitutional rights were violated when he was put twice in

jeopardy for the same offense.

       On July 23, the trial court transferred to this court Trotter’s CrR 7.8 motion as a personal

restraint petition, stating that “the Defendant has not made a substantial showing that he is entitled

to relief or that resolution of the motion will require a factual hearing.” CP at 86.

       On December 7, 2018, Trotter filed a Motion to Object Superior Transfer of Petitioners

Motion for CrR 7.8(b)(3)(4)(5) R.A.P. 7.2(e).         Trotter argued that the trial court erred by

transferring his CrR 7.8(b) motion to vacate his judgment and sentence to this court as a PRP.

Trotter also argued that the trial court erred by refusing to answer his motion for habeas corpus

and by transferring the motion for habeas corpus to this court. On December 11, 2018, this court

responded in a letter that any objection to the transfer of the habeas corpus petition or CrR 7.8

motion would be considered upon review of the petition.




3
  State v. Trotter, No. 76732-1-1 (Wash. Ct. App. July 31, 2017)
http://www.courts.wa.gov/opinions/index.cfm?fa=opinions.showOpinion&filename=767321MA
J
4
  Mandate, No. 76732-1-1 (January 26, 2018).


                                                 10
No. 52627-1-II


                                           ANALYSIS

A.     STANDARDS FOR RELIEF IN A PRP

       “Relief by way of collateral challenge to a conviction is extraordinary, and the petitioner

must meet a high standard before this court will disturb an otherwise settled judgment.” In re Pers.

Restraint of Coats, 173 Wash. 2d 123, 132, 267 P.3d 324 (2011). To be entitled to relief in a PRP,

the petitioner must show either (1) a constitutional error resulting in actual and substantial

prejudice, or (2) a fundamental defect of a nonconstitutional nature that inherently resulted in a

complete miscarriage of justice. In re Pers. Restraint of Finstad, 177 Wash. 2d 501, 506, 301 P.3d
450 (2013).

       Whether based on a constitutional or nonconstitutional error, a petitioner must state with

particularity the factual allegations that underlie his claim of unlawful restraint. In re Pers.

Restraint of Schreiber, 189 Wash. App. 110, 113, 357 P.3d 668 (2015). Bare assertions and

conclusory allegations are insufficient to warrant relief. Id. And the petitioner’s allegations must

have evidentiary support. Id. “If the petitioner’s evidence is based on knowledge in the possession

of others, he may not simply state what he thinks those others would say, but must present their

affidavits or other corroborative evidence.” In re Pers. Restraint of Monschke, 160 Wash. App. 479,

488-89, 251 P.3d 884 (2010).

       A PRP will be denied if the petitioner fails to make a prima facie showing of either actual

and substantial prejudice from a constitutional error or a fundamental defect from a

nonconstitutional error. Schreiber, 189 Wash. App. at 113. A PRP will be granted if this court is

convinced that the petitioner has proven actual and substantial prejudice resulting from a

constitutional error or a fundamental defect resulting from a nonconstitutional error. Id.



                                                11
No. 52627-1-II


B.      TRANSFER AS PRP

        Trotter argues that the trial court erred by transferring his CrR 7.8(b) motion to vacate his

judgment and sentence to this court as a PRP. Specifically, Trotter asserts that the trial court did

not “meaningfully engage[] in the transfer analysis” and made no determination regarding a

substantial showing for relief.     Mot. to Object Superior Transfer of Pet’r’s Mot. for CrR

7.8(b)(3)(4)(5) R.A.P. 7.2(e) (Dec. 7, 2018) at 2.

        We review a trial court’s ruling on a CrR 7.8 motion for abuse of discretion. State v.

Zavala-Reynoso, 127 Wash. App. 119, 122, 110 P.3d 827 (2005). Under this standard, the trial

court’s decision will not be reversed unless it was manifestly unreasonable or based on untenable

grounds or reasons. State v. Powell, 126 Wash. 2d 244, 258, 893 P.2d 615 (1995).

        Under CrR 7.8(c)(2), the trial court must transfer a motion to vacate judgment to this court

unless it determines that the motion is timely filed and “either (i) the defendant has made a

substantial showing that he or she is entitled to relief or (ii) resolution of the motion will require a

factual hearing.” In other words, only if the motion is timely and appears to have merit or requires

fact finding should the trial court retain the motion and hear it; in all other cases, the motion is

transferred to this court. State v. Smith, 144 Wash. App. 860, 863, 184 P.3d 666 (2008). The trial

court must show that it meaningfully engaged in a CrR 7.8(c)(2) transfer analysis. In re Pers.

Restraint of Ruiz-Sanabria, 184 Wash. 2d 632, 638, 362, P.3d 758 (2018). A preprinted transfer

order with check boxes corresponding to CrR 7.8(c)(2) criteria may serve this purpose. Id. at 638,

n.3.

        Under RCW 10.73.090(1), “No petition or motion for collateral attack on a judgment and

sentence in a criminal case may be filed more than one year after the judgment becomes final if



                                                  12
No. 52627-1-II


the judgment and sentence is valid on its face and was rendered by a court of competent

jurisdiction.” A judgment becomes final on the date that an appellate court issues its mandate

disposing of a timely direct appeal from conviction. RCW 10.73.090(3)(b). A collateral attack

means any form of post-conviction relief, other than a direct appeal, including a motion to vacate

judgment. RCW 10.73.090(2).

       Here, Division I of this court issued a mandate disposing of the direct appeal on January

26, 2018. Trotter filed the CrR 7.8(b) motion to vacate judgment and sentence, or collateral attack,

on July 11, 2018. Because Trotter filed the petition for collateral attack within one year after the

judgment became final, Trotter’s CrR 7.8(b) motion was timely.

       Contrary to Trotter’s assertion, the trial court found that Trotter had not made a substantial

showing that he is entitled to relief or that resolution of the motion will require a factual hearing.

Further, the trial court entered an order with its stated reasons for transferring Trotter’s CrR 7.8(b)

motion to this court, showing that it meaningfully engaged in a CrR 7.8(c)(2) transfer analysis.

See Ruiz-Sanabria, 184 Wash. 2d at 638. Thus, the trial court transferred Trotter’s CrR 7.8(b) motion

to this court after meaningfully engaging in a CrR 7.8(c)(2) transfer analysis, and its decision to

transfer the CrR 7.8 motion to this court as a PRP was not manifestly unreasonable or based on

untenable grounds or reasons. See Powell, 126 Wash. 2d at 258. Therefore, the trial court did not

abuse its discretion in transferring Trotter’s motion to this court to be considered as a PRP.5




5
  Trotter also argues that the trial court erred by refusing to answer his motion for habeas corpus
and by transferring the motion for habeas corpus to this court. But the record does not show that
the trial court transferred Trotter’s motion for habeas corpus to this court. Therefore, we do not
address this issue. See RAP 2.2 (listing the decisions of the superior court that may be appealed).


                                                  13
No. 52627-1-II


C.     DOUBLE JEOPARDY

       Trotter argues that “[p]rosecuting and convicting Trotter of second degree assault after a

jury already acquitted him of the crime violated the Double Jeopardy Clause.” Supp. Br. of Pet.

at 8 (boldface omitted). Specifically, Trotter contends that “[b]ecause assault is a course of

conduct crime, Trotter’s acquittal at the first trial precluded the State from re-prosecuting him for

any other portion of the same assault.” Supp. Br. of Pet. At 14. We disagree.

       Both the federal and state double jeopardy clauses protect against multiple punishments for

the same offense. U.S. CONST. amend. V; WASH. CONST. art. I, § 9; State v. Hart, 188 Wash. App.
453, 457, 353 P.3d 253 (2015). “The prohibition on double jeopardy generally means that a person

cannot be prosecuted for the same offense after being acquitted, be prosecuted for the same offense

after being convicted, or receive multiple punishments for the same offense.” State v. Villanueva-

Gonzalez, 180 Wash. 2d 975, 980, 329 P.3d 78 (2014). “The prohibition against double jeopardy

applies when (1) jeopardy previously attached, (2) jeopardy was terminated, and (3) the defendant

is again prosecuted for the same offense.” State v. George, 160 Wash. 2d 727, 741, 158 P.3d 1169

(2007). We review alleged violations of double jeopardy de novo. Villanueva-Gonzalez, 180
Wash. 2d at 979-80.

       The second degree assault statute, RCW 9A.36.021, articulates a single criminal offense

and currently provides seven separate subsections defining how the offense may be committed.

State v. Fuller, 185 Wash. 2d 30, 34, 367 P.3d 1057 (2016); see also RCW 9A.36.021(a)-(g). The

relevant subsections here are RCW 9A.36.021(c) (assaults another with a deadly weapon) and

RCW 9A.36.021(g) (assaults another by strangulation or suffocation).




                                                 14
No. 52627-1-II


       Assault is a course of conduct crime, which “helps to avoid the risk of a defendant being

‘convicted for every punch thrown in a fistfight.’” Villanueva-Gonzalez, 180 Wash. 2d at 985

(quoting State v. Tili, 139 Wash. 2d 107, 116, 985 P.2d 365 (1999)). Thus, if multiple assaultive acts

constitute only one course of conduct, then double jeopardy protects against multiple convictions.
Id. at 980-81.

       While assault is a course of conduct crime, “‘[t]he precise manner in which an indictment

is drawn cannot be ignored, because an important function of the indictment is to ensure that in

case any other proceedings are taken against [the defendant] for a similar offen[s]e, . . . the record

[will] sho[w] with accuracy to what extent he may plead a former acquittal or conviction.’” Fuller,
185 Wash. 2d at 35 (internal quotation marks omitted) (quoting Sanabria v. United States, 437 U.S.
54, 65-66, 98 S. Ct. 2170, 57 L. Ed. 2d 43 (1978)). Further, “‘[a] defendant charged and tried

under multiple statutory alternatives experiences the same jeopardy as one charged and tried on a

single theory.’” Fuller, 185 Wash. 2d at 35 (quoting State v. Wright, 165 Wash. 2d 783, 801, 203 P.3d
1027 (2009).

       In Fuller, the defendant was charged with second degree assault based on the use of a

deadly weapon (Count I) and second degree assault based on “‘recklessly inflict[ing] substantial

bodily harm’” (Count II). 185 Wash. 2d at 32 (quoting record). Both assault charges arose from the

same act, in which Fuller allegedly struck the victim with a baseball bat. Id. The trial court

instructed the jury that a separate crime was charged in each count, and that its verdict on one

count did not control the verdict on any other count. Id. at 32-33. The jury was given an alternative

means instruction for assault and separate instructions for counts I and II, which specifically listed

the elements the State had to prove to convict on each of those counts. Id. at 33.



                                                 15
No. 52627-1-II


       The jury found Fuller not guilty of second degree assault by recklessly inflicting substantial

bodily harm (Count II) but was unable to reach a verdict as to second degree assault by using a

deadly weapon (Count I). Id. The trial court declared a mistrial as to count I, and the State sought

to retry Fuller. Id. Fuller moved to dismiss, arguing that re-prosecution of assault on any theory

violated his right to be free from double jeopardy. Id. The court held that jeopardy never

terminated as to the count on which the jury deadlocked, even though it terminated with respect to

the count on which the jury acquitted Fuller. Id. at 37. The court stated:

       It is important to recognize that Fuller could not have reasonably relied on the jury’s
       acquittal as terminating jeopardy for second degree assault because it took place at
       the same time the jury deadlocked on the same offense. All of the charges were
       brought in one trial, before one jury. In one proceeding, the jury simultaneously
       acquitted Fuller on one means of committing an offense and was hung on the other
       means. Fuller stands in the same position as a defendant who is simultaneously
       acquitted and convicted of the same offense under two subsections of a statute. He
       cannot reasonably rely on an acquittal on one means as being sufficient to terminate
       jeopardy for the overall offense when the jury simultaneously deadlocked on the
       other means.
Id. at 38-39.

       Here, the facts are nearly identical to those in Fuller. The State charged Trotter with two

counts of second degree assault, alleging a separate means by which each count was committed:

one by strangulation and one with a firearm. Like in Fuller, during Trotter’s first trial, the trial

court instructed the jury that a separate crime is charged in each count and that it must decide each

count separately. In addition to an instruction that stated that the jury’s verdict on one count should

not control its verdict on the other count, the jury was instructed that a person commits the crime

of assault in the second degree when he assaults another with a deadly weapon or assaults another

by strangulation. The trial court also gave separate “to convict” instructions for counts I and II,




                                                  16
No. 52627-1-II


which specifically listed the elements the State had to prove for the jury to convict on each of those

counts.

          Further, like in Fuller, all the charges were brought in one trial before one jury. In the first

trial, the jury simultaneously acquitted Trotter on one means of committing second degree assault

by strangulation, and was hung on the other means of second degree assault with a firearm. Thus,

Trotter cannot reasonably rely on an acquittal on the second degree assault by strangulation (count

1) charge as being sufficient to terminate jeopardy for the overall offense when the jury

simultaneously deadlocked on the second degree assault with a firearm (count II) charge.

          Trotter relies on Villanueva-Gonzalez to argue that a single continuous assault occurred.

But even assuming without deciding that the assault here was a continuing course of conduct,

Villanueva-Gonzalez is distinguishable.

          In Villanueva-Gonzalez, the defendant, Villanueva-Gonzalez, pulled his girlfriend out of

the room, hit her head with his forehead and then grabbed her by the neck and held her against

some furniture. 180 Wash. 2d at 978. The State charged Villanueva-Gonzalez with two counts of

second degree assault: one by strangulation and one for inflicting substantial bodily harm based

on the head butt. Id. at 979. The jury convicted him of the lesser included charge of fourth degree

assault for the strangulation and for second degree assault for the head butt. Id. On appeal, the

court applied a totality of the circumstances test and held that Villanueva-Gonzalez’s actions

constituted a single course of conduct. Id. at 985-86. Thus, the two assault convictions violated

double jeopardy because Villanueva-Gonzalez received multiple punishments for the same

offense. Id. at 980, 986.




                                                    17
No. 52627-1-II


       Villanueva-Gonzalez is distinguishable from Fuller because Villanueva-Gonzalez was

convicted twice for the same assault and thus received multiple punishments for the same crime,

subjecting him to double jeopardy. Id. at 980. Fuller, on the other hand, involved a defendant

who was acquitted of one means of the assault (recklessly inflicting substantial bodily harm), and

the jury was hung as to the other means of assault (use of a deadly weapon). Fuller, 185 Wash. 2d

at 32-33. Because the jury was hung as to assault with a deadly weapon, jeopardy never terminated

as to that charge before Fuller was re-tried. Id. at 37.

       Also, this case is distinguishable from Villanueva-Gonzalez. As noted above, Villanueva-

Gonzalez was convicted twice for the same assault and received multiple punishments for the same

offense. Trotter, on the other hand, did not receive multiple punishments for the same offense

because he was only convicted of one crime arising from the assault. At the first trial, the jury

found Trotter not guilty of committing an assault by strangulation but the jury was unable to reach

a verdict on whether he was guilty of committing an assault with a firearm. Therefore, Trotter was

not prosecuted after acquittal on the second degree assault with a firearm charge, nor was he first

convicted of second degree assault with a firearm and then prosecuted again for the same offense.

See Villanueva-Gonzalez, 180 Wash. 2d at 980. Rather, after the jury failed to reach a decision on

the assault with a firearm charge during the first trial, and Trotter was re-tried for that crime.

       Under the facts of this case, we follow Fuller and not Villanueva-Gonzalez. Following

Fuller, we hold that jeopardy was never terminated as to the second degree assault with a firearm

charge, and Trotter’s double jeopardy claim fails.




                                                  18
No. 52627-1-II


D.      IMPLIED ACQUITTAL

        Trotter argues that the jury’s failure to reach a verdict on the second degree assault with a

firearm charge at the first trial amounts to an implied acquittal barring re-prosecution on that

charge. Trotter contends that the jury’s failure to agree on a verdict was an implied acquittal

because it left the verdict form blank and the failure to agree was not formally entered on the

record. Trotter further argues that the jury’s failure to agree was brought to light by the trial court’s

inappropriate inquiry into the jury’s thought processes. We disagree.

        “‘[T]he protection of the Double Jeopardy Clause by its terms applies only if there has been

some event, such as an acquittal, which terminates the original jeopardy.’” State v. Daniels, 160
Wash. 2d 256, 262, 156, P.3d 905 (2007) (quoting Richardson v. United States, 468 U.S. 317, 325,

104 S. Ct. 3081, 82 L. Ed. 2d 242 (1984)). Jury silence can be construed as an acquittal and,

therefore, act to terminate jeopardy. Id. But “‘where a jury has not been silent as to a particular

count, but where, on the contrary, a disagreement is formally entered on the record,’ the implied

acquittal doctrine does not apply.” State v. Ervin, 158 Wash. 2d 746, 757, 147 P.3d 567 (2006)

(quoting Selvester v. United States, 170 U.S. 262, 269, 18 S. Ct. 580, 42 L. Ed. 1029 (1898)).

        In entering a formal disagreement on the record, neither the parties nor judges may inquire

into the internal processes through which the jury reaches its verdict. State v. Linton, 156 Wash. 2d
777, 787, 132 P.3d 127 (2006).

        “The mental processes by which individual jurors reached their respective
        conclusions, their motives in arriving at their verdicts, the effect the evidence may
        have had upon the jurors or the weight particular jurors may have given to particular
        evidence, or the jurors’ intentions and beliefs, are all factors inhering in the jury’s
        processes in arriving at its verdict, and, therefore, inhere in the verdict itself.”




                                                   19
No. 52627-1-II


Linton, 156 Wash. 2d at 787 (quoting Cox v. Charles Wright Acad., Inc., 70 Wash. 2d 173, 179-80, 422
P.2d 515 (1967)). Considerations that inhere in the jury’s verdict may not be considered by the

court or the parties. State v. Marks, 90 Wash. App. 980, 986, 955 P.2d 406, review denied, 136
Wash. 2d 1024 (1998). “The trial judge’s inquiry into the verdict is limited to polling members of

the jury to ensure that the verdict read is the actual verdict of each individual.” Linton, 156 Wash. 2d

at 788. The decision of the jury is contained exclusively in the verdict. State v. Ng, 110 Wash. 2d 32,

43, 750 P.2d 632 (1988).

       Trotter relies on Linton to argue that a disagreement was not formally entered on the record

because the trial court’s inquiry on the second degree assault with a firearm charge improperly

inquired into “the jury’s thinking about that count.” Supp. Br. of Pet. at 24. In Linton, the

defendant, Linton, was charged with first degree assault. 156 Wash. 2d at 779. The jury was

instructed that “if they found Linton not guilty of first degree assault or, if after full and careful

consideration they were not able to agree on disposition of that crime, then the jury should consider

the lesser included crime of second degree assault.” Id. at 780. The jury was deadlocked as to

first degree assault, but found Linton guilty of second degree assault. Id. at 780-81. The jury left

the verdict form for the first degree assault charge blank. Id. The trial judge asked the presiding

juror whether the jury would be able to arrive at a unanimous verdict on first degree assault if

given more time. Id. at 781. After the presiding juror stated that he believed the jury would not

reach a unanimous verdict, the trial judge entered a finding that the jury was hopelessly deadlocked

on first degree assault and declared a mistrial as to that charge. Id. at 781-82. The Supreme Court

held that based on the instructions and verdict forms, the jury’s “disposal” of first degree assault




                                                 20
No. 52627-1-II


is “one of those elements that inheres in its verdict on second degree assault.” Id. at 788. The court

stated:

          The jury’s resolution on first degree assault is therefore beyond the realm of
          inquiry. Where an unable to agree instruction is used which allows the jury to move
          on to a lesser included offense when it acquits or is unable to agree on the greater
          charge, and the jury does move on without entering a verdict, the jury will
          necessarily remain “silent” on the greater offense. Had the trial court limited its
          inquiry into whether each juror agreed with the verdict as it was stated, the jury
          would have remained “silent” on first degree assault. Under the implied acquittal
          doctrine then, the judge would have had to conclude that the jury implicitly
          acquitted Linton of first degree assault.
Id. at 788-89.

          Here, during deliberations, the jury informed the trial court that it had a verdict for second

degree assault by strangulation (count I) but was hung as to second degree assault with a firearm

(count II). The trial court asked the presiding juror whether there was a reasonable probability of

the jury reaching a verdict within a reasonable time as to second degree assault with a firearm

(count II), and the presiding juror answered in the negative. The jury found Trotter not guilty as

to count I and left the verdict form for count II blank. Thus, unlike in Linton, the jury did not

necessarily remain silent on count II to reach a verdict on count I.

          Also, the second degree assault with a firearm charge (count II) was not a lesser included

charge of the second degree assault by strangulation (count I). And the jury was instructed that it

must decide each count separately and that its verdict on one count should not control its verdict

on the other count. Thus, the presiding juror’s response to the trial court’s inquiry as to the

reasonable probability of the jury reaching a verdict on second degree assault with a firearm (count

II) within a reasonable time did not inhere in its verdict on second degree assault by strangulation;

the trial court’s inquiry was not improper.



                                                   21
No. 52627-1-II


       While the jury did leave the verdict form blank for the second degree assault with a firearm

(count II) count, their inability to reach a verdict on that count was formally entered on the record

when the presiding juror stated the jury could not reach agreement and the trial court entered a

mistrial based on the presiding juror’s statement that there was no reasonable probability of the

jury reaching a verdict within a reasonable time. The implied acquittal doctrine does not apply.

E.     COLLATERAL ESTOPPEL

       Trotter argues that the “State was barred by the doctrine of collateral estoppel from

prosecuting Trotter again for second degree assault after the jury acquitted him of committing the

same assault at the first trial.” Supp. Br. of Pet. at 25 (boldface omitted). We disagree.

       “Under the collateral estoppel doctrine, ‘when an issue of ultimate fact has once been

determined by a valid and final judgment, that issue cannot again be litigated between the same

parties in any future lawsuit.’” In re Pers. Restraint of Moi, 184 Wash. 2d 575, 579, 360 P.3d 811

(2015) (quoting Ashe v. Swenson, 397 U.S. 436, 443, 90 S. Ct. 1189, 25 L. Ed. 2d 469 (1970)),

cert. denied, 137 S. Ct. 566 (2016). The doctrine of collateral estoppel is incorporated within the

double jeopardy clause of the Fifth Amendment to the United States Constitution. Id. at 579. As

the party asserting collateral estoppel, Trotter bears the burden of proof. See id.

       A party asserting collateral estoppel bears the burden of proving that “(1) the issue decided

in the prior adjudication is identical to the one presented in the second proceeding, (2) the prior

adjudication ended in a final judgment on the merits, (3) the party against whom the doctrine is

asserted was a party or in privity with the party to the prior adjudication, and (4) application of the

doctrine does not work an injustice.” State v. Longo, 185 Wash. App. 804, 808, 343 P.3d 378 (2015).

We review de novo whether collateral estoppel applies to bar relitigation of an issue. Id.



                                                  22
No. 52627-1-II


        To convict Trotter of the crime of second degree assault by strangulation as charged in

count I, the jury had to find the following elements beyond a reasonable doubt: (1) that on or about

May 31, 2015, the defendant assaulted Shantell Zimmerman by strangulation; and (2) that this act

occurred in the State of Washington. Strangulation means to compress a person’s neck, thereby

obstructing the person’s blood flow or ability to breathe, or doing so with the intent to obstruct the

person’s blood flow or ability to breathe. In contrast, to convict Trotter of the crime of second

degree assault as charged in court II, the jury had to find the following elements beyond a

reasonable doubt: (1) that on or about May 31, 2015, the defendant assaulted Shantell Zimmerman

with a deadly weapon; and (2) that this act occurred in the State of Washington. A firearm, whether

loaded or unloaded, is a deadly weapon. The trial court provided a self-defense instruction for the

charge of assault.

        Here, the jury at Trotter’s first trial could have acquitted him of second degree assault by

strangulation based on a determination that the State failed to prove beyond a reasonable doubt

that Trotter compressed Zimmerman’s neck and obstructed or intended to obstruct her blood flow

or ability to breathe. At the third trial, the jury could have found that Trotter assaulted Zimmerman

with a deadly weapon without considering strangulation. Because the jury at Trotter’s first trial

grounded its verdict of acquittal on the State’s failure to prove assault by strangulation, Trotter

cannot meet his burden to show that collateral estoppel barred a subsequent jury finding him guilty

of second degree assault with a firearm. Thus, the issue that was decided in the first trial was not

identical to the issue decided in the third trial. Therefore, Trotter’s collateral estoppel claim fails.




                                                  23
No. 52627-1-II


        We deny Trotter’s PRP.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                    Lee, C.J.
 We concur:



 Maxa, J.




 Glasgow, J.




                                               24